DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,4,11,12,27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”.
Regarding claim 1, Sato discloses a semiconductor structure (e.g. FIGs. 1,2, TABLE 1), comprising:
a substrate (12,¶ [0054]);
a seed layer (13, ¶ [0062]) on the substrate; and
an epitaxial stack (e.g. 25 and 29, ¶ [0033],[0063],[0077]) on the seed layer, the epitaxial stack comprising:
a first superlattice part (“First multilayer structure buffer region 19”) on the seed layer, wherein the first superlattice part comprises first units repetitively stacked M1 times on the seed layer, and
each of the first units comprises:

a second sub-layer on the first sub-layer, the second sub-layer including an Alx1Ga1-x1N layer (x1=0.6, see Examiner-annotated figure below) with a thickness of a1 nanometers (nm) (a1 is not quantified in claim 1 and therefore inherent), wherein y1 (0.1) is less than x1 (0.6); and
a second superlattice part (“Second multilayer structure buffer region 23”) on the first superlattice part, wherein the second superlattice part comprises second units repetitively stacked M2 times on the first superlattice part, and each of the second units comprises:
a third sub-layer including an Aly2Ga1-y2N layer (y2=0.3, see Examiner-annotated figure below) with a thickness of b2 nanometers (nm) (b2 is not quantified in claim 1 and therefore inherent); and
a fourth sub-layer on the third sub-layer, the fourth sub-layer including an Alx2Ga1-x2N (x2=0.8, see Examiner-annotated figure below) layer with a thickness of a2 nanometers (nm) (a2 is not quantified in claim 1 and therefore inherent), wherein y2 (0.3) is less than x2 (0.8),
wherein M1 and M2 are positive integers (inherent), x1, y1 and y2 are greater than 0 and less than 1, x2 is greater than 0 and equal to or less than 1; and
wherein x1 (0.6) is less than x2 (0.8).

    PNG
    media_image1.png
    610
    747
    media_image1.png
    Greyscale

Examiner’s Note: the language “wherein x1 is less than x2, or x1 is equal to x2 and y1 is less than y2” is interpreted as either “wherein x1 is less than x2” or alternatively “wherein x1 is equal to x2 and y1 is less than y2”, i.e. a Markush-type limitation, see MPEP 2173.05(h).

Regarding claim 3, Sato anticipates the semiconductor structure as claimed in claim 1, and Sato further anticipates wherein y1 (0.1) is less than y2 (0.3).

Regarding claim 4, Sato anticipates the semiconductor structure as claimed in claim 3, and Sato further anticipates wherein x1 (0.6) is greater than y1 (0.1), and x2 (0.8) is greater than y2 (0.3).

Regarding claim 11, Sato anticipates the semiconductor structure as claimed in claim 1, and Sato further anticipates wherein x1 (0.6) is in a range of 0.6 to 1, and x2 (0.8) is in a range of 0.8 to 1.

Regarding claim 12, Sato anticipates the semiconductor structure as claimed in claim 1, and Sato further anticipates wherein y1 (0.1) is in a range of 0.1 to 0.3, and y2 (0.3) is in a range of 0.15 to 0.4.

Regarding claim 27, Sato anticipates the semiconductor structure as claimed in claim 1, and Sato further anticipates wherein the epitaxial stack further comprises:
a channel layer (28, ¶ [0062]) above the second superlattice part; and
a barrier layer (¶ [0076],[0077]) on the channel layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Application Publication Number 2015/0340230 A1 to Ikuta et al., “Ikuta”.
Regarding claim 2, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to anticipate wherein a vertical height difference between a center of a top surface and an edge of the top surface of the semiconductor structure is in a range of -10µm to +10µm.
Ikuta teaches wherein a vertical height difference (i.e. warp, FIG. 3) may be -10µm (page 6 TABLE 1 Example 3).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato by optimizing the composition ratios to achieve a warp of -10µm as taught by Ikuta in order to ensure device performance (Ikuta ¶ [0008]-[0010]) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the amount of warp determines the device performance (Ikuta ¶ [0008]-[0010]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claims 5,7,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Application Publication Number 2013/0334495 A1 to Lim et al., “Lim”.
Regarding claim 5, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to clearly anticipate wherein a1 is less than a2.
Lim teaches (e.g. FIG. 2) wherein a1 (thickness of lower AlGaN layers, e.g. 111 each having thicknesses of 1nm) is less than a2 (e.g. thickness of higher up AlGaN layers, e.g. 112 each having thickness of 2nm).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with the thicknesses increasing as taught by Lim in order to reduce cracks (Lim ¶ [0005]-[0009]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the stress applied (Lim ¶ [0005],[0089],[0090]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 7, Sato anticipates the semiconductor structure as claimed in claim 1, and Sato further anticipates wherein y2 (0.3) is greater than y1 (0.1). 
Sato fails to clearly anticipate wherein b2 is greater than b1.
Lim teaches (e.g. FIG. 2) wherein b2 (thickness of upper AlGaN layers, e.g. 112 each having thicknesses of 2nm) is greater than b1 (e.g. thickness of lower AlGaN layers, e.g. 111 each having thickness of 1nm).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with the thicknesses increasing as taught by Lim in order to reduce cracks (Lim ¶ [0005]-[0009]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the stress applied (Lim ¶ [0005],[0089],[0090]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 10, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to clearly state wherein an overall thickness of the first superlattice part is less than an overall thickness of the second superlattice part.
Lim teaches (e.g. FIG. 2) wherein a thickness of a first superlattice part (e.g. 1nm + 1nm) have an overall thickness (e.g. 2nm total) less than an overall thickness (e.g. 2nm + 2nm, 4nm total) of a second superlattice part.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with the thicknesses increasing as taught by Lim in order to reduce cracks (Lim ¶ [0005]-[0009]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the stress applied (Lim ¶ [0005],[0089],[0090]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Application Publication Number 2016/0149000 A1 to Sazawa, “Sazawa”.
Regarding claim 8, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to clearly anticipate wherein a1 is equal to or greater than a2.
Sazawa teaches wherein a thickness of a1 and a2 may be within a same range (e.g. 3nm-7nm, ¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with a1 and a2 having the same thickness as suggested by Sazawa in order to adjust and reduce warpage (Sazawa ¶ [0007], [0010], [0011], [0015]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the stress and therefore warp making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 9, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to clearly teach wherein M1 is less than M2.
Sazawa teaches (Fig. 8) wherein M1 (=n) may be less than M2 (=M) (ratio of m/n of 100/50 means M2/m is greater than M1/n, ¶ [0023],[0058]).
Sato with the number of superlattice layers in the first superlattice (M1/n) less than the number of superlattice layers of the second superlattice (M2/m) as taught by Sazawa in order to adjust and reduce warpage (Fig. 8, ¶ [0058]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the number of layers determines the overall thickness which determines the stress and therefore warp making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Number 10,290,730 B1 to Yang et al., “Yang”.
Regarding claim 13, although Sato anticipates the semiconductor structure as claimed in claim 1, Sato fails to clearly teach wherein the substrate comprises a base and at least one insulating material layer on the base.
Yang teaches (e.g. FIG. 1) wherein a substrate (20) comprises a base (core 5, column 6 lines 52-61) and at least one insulating material layer (e.g. 9, column 6 lines 64-65) on the base.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with the engineered substrate Yang in order to achieve higher breakdown voltage and improved overall device quality with respect to epitaxy-induced bow, warp, and cracking issues (Yang Abstract).

Regarding claim 14, Sato in view of Yang yields the semiconductor structure as claimed in claim 13, and Yang further teaches wherein the substrate (core 5) comprises a ceramic material (column 6 line 56) the insulating material layer (e.g. 9) encapsulates the base, and the insulating material layer comprises an oxide (TEOS, column 6 lines 64-65).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Application Publication Number 2016/0240679 A1 to Chen et al., “Chen”.
Regarding claim 28, although Sato anticipates the semiconductor structure as claimed in claim 27, Sato fails to clearly teach wherein the epitaxial stack further comprises:
a carbon-containing gallium nitride (C-GaN) layer on the second superlattice part, wherein the channel layer is on the carbon-containing GaN layer; and
a p-type doped GaN layer on the barrier layer.
Chen teaches wherein an epitaxial stack includes a carbon-containing gallium nitride layer (132, ¶ [0025]) on (or as part of) a second superlattice layer (128, ¶ [0023]) and a p-type doped GaN layer (306, ¶ [0035]) on a barrier layer.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with an upper c-GaN layer in order to form a high resistance layer which desirably acts as a back-barrier for the channel layer to increase the soft breakdown voltage (Chen ¶ [0011]) and with the p-GaN layer to form an enhancement mode HEMT with the improved/increased soft breakdown voltage (Chen ¶ [0033]-[0035]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al., “Sato”, in view of U.S. Patent Application Publication Number 2017/0025523 A1 to Prechtl et al., “Prechtl”.
Regarding claim 29, Sato discloses (FIG. 2) a high-electron mobility transistor (HEMT) device, comprising:
the semiconductor structure of claim 1; including a gate electrode (32), and a source electrode (30) and a drain electrode (31) at two opposite sides of the gate electrode.
Sato fails to clearly teach a first insulating layer on the epitaxial stack, the gate electrode on the first insulating layer, a second insulating layer on the first insulating layer, wherein the second insulating layer conformally covers the gate electrode, wherein the source electrode and the drain electrode penetrate the second insulating layer and the first insulating layer; a third insulating layer on the second insulating layer, and the third insulating layer conformally covers the source electrode and the drain electrode.
Prechtl teaches a high-electron mobility transistor (HEMT) device (FIG 2A) comprising a first insulating layer (41, or 41 and 8 together, ¶ [0062],[0057]) on an epitaxial stack (40), a second insulating layer (42, ¶ [0063]) on the first insulating layer, wherein the second insulating layer (42) conformally covers (i.e. blankets) of the gate electrode (13), wherein a source electrode (11a or 11a and 11 together, ¶ [0064]) and a drain electrode (12a or 12a and 12 together) penetrate the second insulating layer (42), and a third insulating layer (50) conformally covers (i.e. blankets) the source electrode and the drain electrode.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sato with the HEMT having the configuration as claimed as taught by Prechtl in order to form a HEMT device benefitting from the Sato ¶ [0010]-[0012]).

Allowable Subject Matter
Claims 6,15-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, prior art fails to reasonably teach or suggest wherein b1 is greater than b2 together with wherein a1 is less than a2 together with all of the limitations of claim 1 as claimed.
Regarding claim 15, although prior art e.g. U.S. Patent Application Publication Number 2016/0149000 A1 to Sazawa teaches doping superlattices (Abstract), prior art fails to reasonable teach or suggest wherein the first superlattice part comprises a first dopant having a first doping concentration, and the second superlattice part comprises a second dopant having a second doping concentration, wherein the second doping concentration is greater than the first doping concentration, together with all of the limitations of claim 1 as claimed.  Claim 16 is objected to as allowable insofar as it depends upon and includes all of the limitations of claims 15 and 1.
Regarding claim 17, although prior art e.g. U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al. teaches three or more superlattices (19 or 23), prior art fails to reasonably teach or suggest  wherein the epitaxial stack further comprises: 
a third superlattice part on the second superlattice part, wherein the third
superlattice part comprises third units repetitively stacked M3 times on the second
superlattice part, and each of the third units comprises:
a fifth sub-layer including an Aly3Ga1-y3N layer with a thickness of b3 nanometers (nm); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2018/0005827 A1 to Obnoblyudov et al. teaches a ceramic core substrate encapsulated by a dielectric, relevant to claims 13 and 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Eric A. Ward/               Primary Examiner, Art Unit 2891